
	

113 HR 4802 : Gerardo Hernandez Airport Security Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4802
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To improve intergovernmental planning for and communication during security incidents at domestic
			 airports, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Gerardo Hernandez Airport Security Act of 2014.
		2.DefinitionsIn this Act:
			(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security) of the Department of
			 Homeland Security.
			(2)AdministrationThe term Administration means the Transportation Security Administration.
			3.Security incident response at airports
			(a)In generalThe Assistant Secretary shall, in consultation with the Administrator of the Federal Emergency
			 Management Agency, conduct outreach to all airports in the United States
			 at which the Administration performs, or oversees the implementation and
			 performance of, security measures, and provide technical assistance as
			 necessary, to verify such airports have in place individualized working
			 plans for responding to security incidents inside the perimeter of the
			 airport, including active shooters, acts of terrorism, and incidents that
			 target passenger-screening checkpoints.
			(b)Types of plansSuch plans may include, but may not be limited to, the following:
				(1)A strategy for evacuating and providing care to persons inside the perimeter of the airport, with
			 consideration given to the needs of persons with disabilities.
				(2)A plan for establishing a unified command, including identification of staging areas for
			 non-airport-specific law enforcement and fire response.
				(3)A schedule for regular testing of communications equipment used to receive emergency calls.
				(4)An evaluation of how emergency calls placed by persons inside the perimeter of the airport will
			 reach airport police in an expeditious manner.
				(5)A practiced method and plan to communicate with travelers and all other persons inside the
			 perimeter of the airport.
				(6)To the extent practicable, a projected maximum timeframe for law enforcement response.
				(7)A schedule of joint exercises and training to be conducted by the airport, the Administration,
			 other stakeholders such as airport and airline tenants, and any relevant
			 law enforcement, airport police, fire, and medical personnel.
				(8)A schedule for producing after-action joint exercise reports to identify and determine how to
			 improve security incident response capabilities.
				(c)Report to congressNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary shall
			 report to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate on the findings from its outreach to airports under
			 subsection (a), including an analysis of the level of preparedness such
			 airports have to respond to security incidents, including active shooters,
			 acts of terrorism, and incidents that target passenger-screening
			 checkpoints.
			4.Disseminating information on best practicesThe Assistant Secretary shall—
			(1)identify best practices that exist across airports for security incident planning, management, and
			 training; and
			(2)establish a mechanism through which to share such best practices with other airport operators
			 nationwide.
			5.CertificationNot later than 90 days after the date of enactment of this Act, and annually thereafter, the
			 Assistant Secretary shall certify in writing to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate that all screening personnel
			 have participated in practical training exercises for active shooter
			 scenarios.
		6.Reimbursable agreementsNot later than 90 days after the enactment of this Act, the Assistant Secretary shall provide to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate an
			 analysis of how the Administration can use cost savings achieved through
			 efficiencies to increase over the next 5 fiscal years the funding
			 available for checkpoint screening law enforcement support reimbursable
			 agreements.
		7.No additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act, and this Act shall be
			 carried out using amounts otherwise available for such purpose.
		8.Interoperability review
			(a)In generalNot later than 90 days after the date of enactment of this Act, the Assistant Secretary shall, in
			 consultation with the Assistant Secretary of the Office of Cybersecurity
			 and Communications, conduct a review of the interoperable communications
			 capabilities of the law enforcement, fire, and medical personnel
			 responsible for responding to a security incident, including active
			 shooter events, acts of terrorism, and incidents that target
			 passenger-screening checkpoints, at all airports in the United States at
			 which the Administration performs, or oversees the implementation and
			 performance of, security measures.
			(b)ReportNot later than 30 days after the completion of the review, the Assistant Secretary shall report the
			 findings of the review to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
			
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
